COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In re Eagle Ship Management, LLC

Appellate case number:     01-21-00427-CV

Trial court case number: 2019-71794

Trial court:               165th District Court of Harris County

        Relator, Eagle Ship Management, LLC, has filed a petition for writ of mandamus
challenging the trial court’s failure to rule on the joint motion to compel physical examination of
plaintiff and real party in interest, Muhammad Kamram. This motion to compel was filed on
November 2, 2020 and heard on November 16, 2020. Relator also challenges the trial court’s
failure to rule on the motion for second continuance and for entry of an amended docket control
order filed on July 22, 2021. Relator has filed a motion for emergency relief, seeking a stay of the
October 11, 2021 trial setting, all pretrial deadlines and all pretrial hearings pending resolution of
this petition.
       The Court grants relator’s motion and stays the trial court’s current docket control order
deadlines for discovery, expert designations, challenges to expert testimony, dispositive motions,
pleadings, docket call and trial, pending this Court’s disposition of the petition for writ of
mandamus or until further order of this Court.
       The Court directs real parties in interest to file a response to the petition within 10 days of
the date of this order.
       It is so ORDERED.

Judge’s signature: ____Justice Peter Kelly______________
                    Acting individually  Acting for the Court

Date: __August 9, 2021____________